          Case 3:16-cv-00745-MMD-CLB Document 93 Filed 04/23/20 Page 1 of 4



 1   AARON D. FORD
      Attorney General
 2   MARY ANNE MARTIN, Bar No. 13267
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1254
     E-mail: MBMartin@ag.nv.gov
 6
     Attorneys for Defendants
 7   Renee Baker, James Dzurenda,
     Robin Hager, John Keast,
 8   Gregory Martin and Brian Sandoval

 9                                   UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11   JOHN DAVID PAMPLIN,
                                                                    Case No. 3:16-cv-00745-MMD-CLB
12                                  Plaintiff,
                                                               MOTION FOR EXTENSION OF TIME TO
13   v.                                                           FILE JOINT PRETRIAL ORDER
                                                                        (FIRST REQUEST)
14   WARDEN BAKER, et al.,

15                                  Defendants

16           Defendants, Renee Baker, James Dzurenda, Robin Hager, John Keast, Gregory Martin and Brian

17   Sandoval, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Mary

18   Anne Martin, Deputy Attorney General, hereby submit this Motion for Extension of Time to File Joint

19   Pretrial Order (first request). This motion to extend the time is based on Federal Rule of Civil Procedure

20   6(b)(1)(A), Local Rule 16-3(b), the following Memorandum of Points and Authorities, and all papers

21   and pleadings on file in this action.

22                               MEMORANDUM OF POINTS AND AUTHORITIES

23           Defendants respectfully request a sixty (60) day extension of time to file a joint pre-trial order

24   from the current deadline of April 27, 2020. In this Court’s minute order dated March 25, 2020 (ECF

25   No. 88), the parties were encouraged to pursue informal settlement and file a proposed joint pretrial

26   order by April 27, 2020. LR 16-3(b) states: “Upon the initiative of a pro se plaintiff or plaintiff’s attorney,

27   the attorneys or parties who will try the case and who are authorized to make binding stipulations must

28   personally discuss settlement and prepare and file a proposed joint pretrial order…” To date, Plaintiff has

                                                           1
           Case 3:16-cv-00745-MMD-CLB Document 93 Filed 04/23/20 Page 2 of 4



 1   not initiated a settlement conference nor communicated with Defense counsel regarding a proposed joint

 2   pretrial order. Accordingly, Defendants respectfully request an additional sixty (60) days, up to and

 3   including June 29, 2020 to confer with Plaintiff regarding settlement and/or a joint pretrial order. During

 4   such time, counsel for Defendants will reach out to schedule a conference call with Plaintiff.

 5            Defendants seek a sixty day extension rather than a thirty day extension because of recent

 6   quarantine measures imposed in response to the COVID-19 virus pandemic. Namely, Governor Sisolak

 7   issued a “stay at home” directive on April 1, 2020 whereby Deputy Attorney Generals and other staff

 8   are required to utilize home based working arrangements. As a result, the already limited staff at the

 9   Office of the Attorney General is rendered less efficient due to constraints imposed by limited VPNs

10   and lack of remote document access.

11            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

12                   When an act may or must be done within a specified time, the court
                     may, for good cause, extend the time: (A) with or without motion or
13                   notice if the court acts, or if a request is made, before the original time
                     or its extension expires; or (B) on motion made after the time has
14                   expired if the party failed to act because of excusable neglect.
15   Defendants’ request will not hinder nor prejudice Plaintiff’s case. The requested sixty day extension of
16   time should permit Defendants’ counsel time to confer with Plaintiff regarding settlement as required by
17   LR 16-3(b). Given current briefing demands in other cases and limited staffing within the Office of the
18   Attorney General exacerbated by COVID-19 precautions, Defendants assert that the requisite good
19   cause/excusable neglect is present to warrant the requested extension of time.
20            For these reasons, Defendants respectfully request a sixty (60) day extension of time to confer
21   with Plaintiff and submit a proposed joint pretrial order pursuant to LR 16-3 and ECF No. 88, with a
22   new deadline to and including Monday, June 29, 2020.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                          2
       Case 3:16-cv-00745-MMD-CLB Document 93 Filed 04/23/20 Page 3 of 4



 1   PROPOSED SCHEDULE FOR REMAINING DEADLINE

 2        Current Joint Pretrial Order deadline                                  April 27, 2020

 3        Proposed Joint Pretrial Order deadline                                 June 29, 2020

 4        DATED this 23rd day of April 2020.

 5                                                AARON D. FORD
                                                  Attorney General
 6

 7
                                                  By:             /s/Mary Anne Martin
 8                                                          MARY ANNE MARTIN, Bar No. 13267
                                                            Deputy Attorney General
 9
                                                            Attorneys for Defendants
10

11

12
                                                            IT IS SO ORDERED.
13

14                                                          ___________________________
                                                            U.S. DISTRICT JUDGE
15
16                                                                  April 23 2020
                                                            DATED: ____________________
17

18

19
20

21

22

23

24

25
26

27

28

                                                        3
        Case 3:16-cv-00745-MMD-CLB Document 93
                                            92 Filed 04/23/20 Page 4 of 4


                                           CERTIFICATE OF SERVICE
 1
            I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 2
     on this 23rd day of April, 2020, I caused to be served a copy of the foregoing, MOTION FOR
 3
     EXTENSION OF TIME TO FILE JOINT PRETRIAL ORDER (FIRST REQUEST), by U.S.
 4
     District Court CM/ECF Electronic Filing to:
 5
     John D. Pamplin #74405
 6   Care of NNCC Law Librarian
     Northern Nevada Correctional Center
 7   P.O. Box 7000
     Carson City, NV 89702
 8   lawlibrary@doc.nv.gov
 9
10

11                                                            /s/ Perla M. Hernandez
                                                           An employee of the
12
                                                           Office of the Attorney General
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
